United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1771
                       ___________________________

                            Teresa Lynette Bloodman,

                       lllllllllllllllllllllPlaintiff - Appellant,

                                           v.

  Arkansas Supreme Court Committee on Professional Conduct; James Dunham,
     Chair, Committee on Professional Conduct; R. Stark Ligon, Jr., Executive
  Director, Arkansas Supreme Court Committee on Professional Conduct, in his
official capacity and individual capacity; Michael Lavern Boyd, Member, Panel A,
     Committee on Professional Conduct; Teresa B. Smith, Member, Panel A,
Committee on Professional Conduct; Tonya Patrick, Member, Panel A, Committee
    on Professional Conduct; Lisa C. Ballard, Member, Panel A, Committee on
      Professional Conduct; Karolyn Jones, Member, Panel A, Committee on
Professional Conduct; Mark Martin, Member, Panel A, Committee on Professional
     Conduct; Danyelle Walker, Member, Panel A, Committee on Professional
     Conduct; Tanya R. Owens, Member, Panel A, Committee on Professional
 Conduct; John Dan Kemp, in his official and individual capacity as Chief Justice
of the Supreme Court of Arkansas; Robin F. Wynne, in his official and individual
     capacity as Associate Justice of the Supreme Court of Arkansas; Courtney
 Hudson-Goodson, in her official and individual capacity as Associate Justice of
 the Supreme Court of Arkansas; Josephine L. Hart, in her official and individual
    capacity as Associate Justice of the Supreme Court of Arkansas; Shawn A.
     Womack, in his official and individual capacity as Associate Justice of the
  Supreme Court of Arkansas; Karen R. Baker; Rhonda K. Wood, in her official
capacity as Associate Justice of the Supreme Court of Arkansas; Kim Smith, in his
                  official and individual capacity as Special Judge,

                     lllllllllllllllllllllDefendants - Appellees.
                                      ____________
                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                           Submitted: February 19, 2020
                             Filed: February 27, 2020
                                  [Unpublished]
                                  ____________

Before LOKEN, BEAM, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       Teresa Bloodman appeals the district court’s1 dismissal of her action under 42
U.S.C. §§ 1983 and 1985 asserting claims related to ongoing Arkansas attorney
disciplinary proceedings. Upon careful review of the record and the parties’
arguments on appeal, we find no basis for reversal. Accordingly, we affirm. See 8th
Cir. R. 47B.
                      ______________________________




      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas.

                                         -2-